Citation Nr: 1810091	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-44 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to August 29, 2008.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) from December 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2015 and July 2017, the Board remanded the claim for further development.  The claim has now returned to the Board for further appellate review.


FINDING OF FACT

Since December 31, 2007, the Veteran has been precluded from substantial and gainful employment due to his service-connected disabilities, and during this time he met the schedular criteria for consideration of a TDIU.  


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met since December 31, 2007.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.

At the time of the claim for a TDIU, received on August 29, 2008, service connection was in effect for: type II diabetes mellitus, rated as 20 percent disabling; residuals, diabetic foot ulcers associated with type II diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling; and diabetic retinopathy of the right eye, rated as non-compensable.  The schedular requirements for a TDIU have been met since April 19, 2005, the date on which the Veteran had a combined rating of at least 60 percent based on service-connected disabilities sharing a common etiology-namely, diabetes mellitus.  See 38 C.F.R. § 4.16(a).

The Veteran asserts that he is entitled to a TDIU prior to August 29, 2008, as he alleges that he became unemployable due to his service-connected disabilities within the one year period prior to the date of his claim for a TDIU.  

The general rule for assigning an effective date to a TDIU is the date the TDIU claim was received or the date entitlement to a TDIU arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o)(1).  An exception to the general rule applies where evidence demonstrates that it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability within one year preceding the date of receipt of the claim for a TDIU.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The question that remains, then, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment within one year prior to his claim for a TDIU on August 29, 2008.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the claim for a TDIU received in August 2008, the Veteran reported that he last worked in sales and customer service, and that his employment ended on December 31, 2007.  He also reported completing high school and two years of training at a business college.

A November 2008 VA examination report stated that the Veteran retired from his job in December 2007 due to diabetic neuropathy.  Upon examination, the examiner opined that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities had significant effects on his occupation.  Specifically, the examiner reported that the bilateral neuropathy of the extremities limited standing, limited pulling and manipulating items with the hands, and created difficulty with typing and writing.  The examiner concluded that physical and sedentary employability appeared limited.  

A July 2011 Social Security Administration disability determination awarded the Veteran benefits effective December 31, 2007, due to diabetes mellitus, diabetic nephropathy, diabetic neuropathy, and persistent diabetic foot ulcers.  The Veteran's prior work history included employment as a waiter, a certified nursing assistant, and as a customer service representative.  See April 2008 Work History Report; see also July 2008 Work History Report.  In a July 2008 Disability Determination Examination report, the examiner opined that the Veteran had considerable diabetic neuropathy.  The examiner reported that the Veteran wore special custom-molded shoes and still appeared to have difficulty with unsteadiness.  He further stated that diminished sensation in the Veteran's hands caused difficulty with activities, including fine motor use of the hands. 

In light of his training and work experience, the Board finds that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment from December 31, 2007.  The Veteran was employed as a customer service and sales representative from August 1998 to December 31, 2007, at which time he left employment due to diabetic neuropathy.  See August 2008 Veteran's Application for Increased Compensation Based on Unemployability.  He previously worked as a waiter and as a certified nursing assistant.  The evidence of record reflects that the Veteran's type II diabetes mellitus and associated conditions had significant impact on his occupation.  See November 2008 VA examination report; See also July Disability Determination Examination report.  Moreover, the November 2008 VA examination showed that physical and sedentary employment was limited, and that TDIU has already been awarded in large part due to diabetes-related disabilities. 

In this case, the Veteran's TDIU claim was received on August 29, 2008.  Entitlement to a TDIU is granted from December 31, 2007, the date in which the Veteran ended substantial and gainful employment due to his service-connected disabilities, as it is factually ascertainable within the year prior to filing his claim that entitlement arose. 


ORDER

Entitlement to a TDIU is granted from December 31, 2007.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


